Citation Nr: 0701157	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  06-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied entitlement to individual 
unemployability.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

The veteran is service-connected for bilateral hearing loss, 
post-traumatic stress disorder (PTSD), and right radial nerve 
paralysis residual of a gunshot wound.  He has an overall 
combined evaluation of 80 percent.  The record shows that the 
veteran has significant difficulties with hearing.  An April 
2006 VA examination noted obvious functional impairment in 
the right arm because he could not grasp things.  The record 
also shows that the veteran has nonservice-connected 
dementia, that he is wheelchair bound, and is totally 
dependant on his wife.  The April 2006 VA examination, which 
assessed the veteran with PTSD, reflects severe 
symptomatology due to his mental disabilities.  The examiner 
did not distinguish symptomatology due to PTSD from 
symptomatology due to dementia.  The examiner stated that it 
was not possible to establish a Global Assessment Functioning 
(GAF) for PTSD, but the veteran's GAF for dementia was in the 
20s, indicating severe impairment.  In a June 2006 rating 
decision, the RO found that the veteran was not competent to 
handle disbursement of funds due to dementia.  

The record indicates that the veteran is currently unable to 
work due to nonservice-connected dementia.  However, it is 
unclear whether the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  As such, the Board finds that VA medical 
opinions are necessary that address whether the veteran is 
able to work in light of the effect of his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from each of the 
April and May 2006 VA examiners (or other 
appropriate medical personnel if any of 
the examiners are not available) a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities, to 
include bilateral hearing loss, PTSD, and 
right radial nerve paralysis residual of 
a gunshot wound, would prevent him from 
obtaining and maintaining substantially 
gainful employment.  A complete rationale 
for all opinions and conclusions should 
be provided.  The claims folder should be 
made available to each reviewer in 
connection with the requested review and 
opinion.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 200).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

